COURT OF 
APPEALS
SECOND DISTRICT OF 
TEXASFORT WORTH  
NO. 
2-05-062-CV    
THE CITY OF DENTON 
AND                                                    APPELLANT
DONACIANO CAMARGO AND THE
KANSAS CITY SOUTHERN
RAILWAY COMPANY   
V.   
PATRICK 
ROBINSON                                                                 APPELLEE   

------------  
FROM THE 211TH DISTRICT COURT OF DENTON 
COUNTY  
------------  
MEMORANDUM OPINION1  

------------
        Appellants 
the City of Denton and Donaciano Camargo and Appellee Patrick Robinson have 
filed a joint motion informing us that they have settled the claims asserted by 
Robinson against the City of Denton and Camargo.  They request we set aside 
the trial court’s judgment as to these parties without regard to the merits and 
remand the case to the trial court for rendition of judgment in accordance with 
the settlement agreement.  See Tex. R. App. P. 42.1(a)(2)(B).  
Appellant the Kansas City Southern Railway Company does not oppose the relief 
requested.
        The 
motion is GRANTED.  The appeal of 
the City of Denton and Donaciano Camargo against Patrick Robinson is severed 
from the appeal of the Kansas City Southern Railway Company against Patrick 
Robinson.  See Tex. R. App. 
P. 42.1(b).  The trial court’s judgment in favor of Patrick Robinson 
and against the City of Denton and Donaciano Camargo is set aside without regard 
to the merits and the case is remanded to the trial court for rendition of 
judgment in accordance with the parties’ settlement agreement.  See
Tex. R. App. P. 
42.1(a)(2)(B).  The City of Denton, Donaciano Camargo, and Patrick Robinson 
shall each pay any costs on appeal incurred by them.
        The 
remaining appeal shall hereafter be styled:  Appellant The Kansas City 
Southern Railway Company v. Appellee Patrick Robinson.
      
                                                                  PER 
CURIAM    
PANEL M: HOLMAN, DAUPHINOT, and GARDNER, 
JJ.  
DELIVERED: April 14, 2005

NOTES
1.  Tex. R. App. 
P. 47.4